Citation Nr: 0124606	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-24 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  

In June 2001, the veteran testified at a videoconference 
hearing before the undersigned member of the Board.


REMAND

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a)) (VCAA).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The provisions of these regulations apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of that 
the amendments to 38 C.F.R. § 3.156 relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims, which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (August 29, 2001); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran testified in June 2001 that he currently has 
asbestosis due to exposure to asbestos while working as a 
telephone line installer during active duty at Camp Rucker.  
He indicated that the initial diagnosis of asbestosis was 
made during outpatient treatment at the Birmingham VA Medical 
Center in 1998.  

The record shows that the veteran's service medical records 
were not available, presumably destroyed in a fire at the 
National Personnel Records Center in 1973.  

38 C.F.R. § 3.159(c) (2) provides that the VA will make as 
many requests as are necessary to obtain relevant records, to 
include service medical records.  It is provided that the VA 
will end its efforts to obtain records from a Federal 
department or agency only if it is concluded that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  

In the Statement of the Case, the RO noted that the service 
medical records were not found and indicated that the claim 
could be reconsidered if they were located.  In light of the 
new provisions of 38 C.F.R. § 3.159, the RO should make 
further attempts to obtain both the veteran's service medical 
records and service personnel records in compliance with the 
VCAA.  

As noted above, the veteran has indicated that he received 
outpatient treatment at the Birmingham VA Medical Center 
regarding the claimed asbestosis since 1998.  The claims file 
contains copies of radiology reports dating back to April 
1998 and outpatient treatment records dated from February 
1999 to September 2000.  It appears, however, that the 
complete records of VA treatment have not been obtained.  
While the veteran has indicated that he was seen in 1998 and 
given a diagnosis of asbestosis, those records are not in the 
file.  The VA records do show diagnoses of chronic 
obstructive pulmonary disease and asbestosis in September 
2000 and a February 1999 report of a CT scan of the chest 
noted that asbestos related pleural disease persists.

A VA examination was conducted in February 1999.  The veteran 
reported that the thought that he was exposed to asbestos at 
Fort Rucker in 1952.  The diagnoses included questionable 
asbestosis.  

The duty to assist requires VA to make "reasonable efforts to 
obtain relevant records (including private records)" and to 
provide a medical examination when such examination is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

VA has recognized that a clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease. Department of Veterans Affairs, 
Veteran's Benefits Administration, Manual M21-1, Part 6, 
Chapter 7, Subchapter IV, § 7.21 b.

The Board finds that the VA examination is inadequate for 
purposes of adjudicating the veteran's claim.  The RO should 
obtain all medical records pertaining to the veteran's claim, 
particularly all VA outpatient records pertaining to the 
veteran from 1998 to the present.  Thereafter, the RO should 
afforded the veteran a VA examination for the purpose of 
determining the etiology of any currently found asbestosis.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the claimed asbestosis since 
service.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source, to 
include all records of VA treatment, not 
currently of record.  In particular, the 
RO should obtain all VA outpatient 
reports not of record pertaining to the 
veteran from the Birmingham VA Medical 
Center from 1998 to the present.  Once 
obtained, all records must be associated 
with the claims folder.

2.  The RO should contact the National 
Personnel Records Center and any other 
appropriate service department and 
request the veteran's service medical 
records and service personnel records.  
All records obtained must be associated 
with the claims file.

3.  The RO should ensure that its efforts 
to obtain the requested records in 
Paragraph Nos. 1 and 2 above, are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.  If any identified 
evidence is not available, the RO should 
notify the appellant as mandated by the 
VCAA.

4.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed asbestosis.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
elicit from the veteran and record a 
complete history of his in-service and 
any post-service (occupational) asbestos 
exposure.  Based on his/her review of the 
case, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has 
current pulmonary disability due to 
asbestos exposure which was incurred in 
or aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided. The examination report 
should be associated with the claims 
folder.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

6.  Following completion of the above, 
the RO review the veteran's claim.  If 
the claim remain denied, a supplemental 
statement of the case should be issued to 
the appellant and his representative and 
they should be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. The veteran needs to 
take no action until he is informed.

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law. The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


